Case 1:18-cv-02184-RM-SKC Document 143 Filed 02/18/21 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 1:18-cv-02184-RM-SKC

  NATHAN BLOSE, et al., on behalf of himself and those similarly situated,

          Plaintiffs,

  v.

  JARINC, LTD. d/b/a Domino’s Pizza, et al.,

        Defendants.
  ______________________________________________________________________________

              ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION
                  FOR PRELIMINARY SETTLEMENT APPROVAL
  ______________________________________________________________________________

       The Court, having reviewed Plaintiffs’ Unopposed Motion for Preliminary Settlement

  Approval (ECF No. 142) and Plaintiff’s Motion for Leave to File Second Amended Complaint

  (ECF No. 133), hereby ORDERS and ADJUDGES:

       1. The Motion for Preliminary Settlement Approval (ECF No. 142), including the

          Settlement Agreement attached thereto as Exhibit 1, is hereby GRANTED.

       2. Plaintiffs’ Motion for Leave to File Second Amended Complaint (ECF No. 133) is

          GRANTED.

       3. Under Fed. R. Civ. P. 23(b)(3), the following Proposed Class is certified for settlement

          purposes:

                  All current and former “traditional” delivery drivers employed from August
                  24, 2015 to December 31, 2020 at Defendants’ Domino’s stores owned,
                  operated, and/or controlled by Defendants.

          And
Case 1:18-cv-02184-RM-SKC Document 143 Filed 02/18/21 USDC Colorado Page 2 of 5




                All current and former “on-demand” delivery drivers employed from
                August 24, 2015 to December 31, 2020 at Defendants’ Domino’s stores
                owned, operated, and/or controlled by Defendants.

     4. The Proposed Class is also certified, for settlement purposes, as a collective action under

        the Fair Labor Standards Act.

     5. For the purposes of approving the proposed settlement, the Proposed Class of delivery

        drivers in Colorado meets the requirements for certification of a settlement class under

        Rules 23(a) and 23(b)(3) of the Rules of Civil Procedure: (a) the Proposed Class is

        ascertainable and so numerous that joinder of all members of the Class is impracticable;

        (b) there are questions of law or fact common to the Proposed Class; (c) certain claims of

        Plaintiffs are typical of the claims of members of the Proposed Class; (d) Plaintiffs and

        their counsel will fairly and adequately protect the interests of the Proposed Class;

        (e) common issues predominate over individual issues; and (f) a class action is superior to

        the other available methods for an efficient resolution of this controversy.

     6. For purposes of approving the proposed settlement, that the members of the Proposed

        Class are “similarly situated” for purposes of certification under 29 U.S.C. § 216.

     7. The Court’s conditional findings are limited solely to the claims brought on behalf of the

        Proposed Class. The Court’s findings are for purposes of certifying the Rule 23 class and

        the FLSA collective action for settlement purposes only and will not have any claim or

        issue preclusion or estoppel effects in any other case or action against Defendants, or in

        this case, if the settlement is not finally approved.

     8. The proposed settlement falls within the “range of reasonableness” and therefore the

        Court grants preliminary approval of the settlement. Based on a review of the papers


                                                   2
Case 1:18-cv-02184-RM-SKC Document 143 Filed 02/18/21 USDC Colorado Page 3 of 5




         submitted by the parties, the Court finds that the settlement is the result of arms-length

         negotiations conducted after Class Counsel has adequately investigated the claims and

         became familiar with the strengths and weaknesses of those claims.

     9. The Notice of Settlement and Claim Form and procedure set forth in the Settlement

         Agreement for providing notice to the Class will provide the best notice practicable,

         satisfies the notice requirements of Rule 23(e), adequately advises the Proposed Class of

         their rights under the settlement, and therefore meets the requirements of due process and

         is approved.

             a. The Notice of Settlement fairly, plainly, accurately, and reasonably informs the

                Proposed Class of: (1) appropriate information about the nature of this Action, the

                definition of the class, the identity of Class Counsel, and the essential terms of the

                settlement, including the plan of distribution; (2) appropriate information about

                Plaintiffs’ and Class Counsel’s applications for the class representative’s service

                payment and the Class Counsel’s attorney fees and litigation costs award;

                (3) appropriate information about how to claim a share of the proceeds under the

                settlement, and about the Proposed Class member’s right to appear through

                counsel if they desire; (4) appropriate information about how to object to the

                settlement or submit an opt-out request, if a Proposed Class member wishes to do

                so; and (5) appropriate instructions about how to obtain additional information

                regarding this case and settlement.

  The proposed plan for mailing the Notice of Settlement and the Claim form by first class mail

  and email to the Proposed Class members’ last known addresses is an appropriate method,


                                                   3
Case 1:18-cv-02184-RM-SKC Document 143 Filed 02/18/21 USDC Colorado Page 4 of 5




  reasonably designed to reach all individuals who would be bound by the settlement, and the

  proposed Notice of Settlement and notice plan are the best practicable notice under the facts and

  circumstances of this case. Likewise, the proposed plan of allowing the Administrator to take

  reasonable measures to update contact information is likewise appropriate. Further, given the

  length of time that class members can make claims, a website regarding the settlement, as

  described in the Agreement, is also appropriate.

             b. The proposed Claim Form allows Proposed Class members a full and fair

                 opportunity to submit a claim for proceeds under the Settlement. The Claim Form

                 fairly, accurately, and reasonably informs Proposed Class members that the

                 failure to complete and submit a Claim Form, in the manner and time specified,

                 will constitute a waiver of any right to obtain any share of the cash proceeds

                 under the Settlement.

     10. The attorney fees associated with the Settlement, paid separately from the class

         settlement fund, are provisionally approved. The requested costs are also provisionally

         approved. The fees and costs will be approved after the final hearing occurs, taking into

         account any objections.

     11. The proposed service awards are approved and are reasonable.

     12. The Parties are ordered to carry out the settlement according to its terms.

     13. A Final Fairness Hearing will be held on August 17, 2021, at 10:00 a.m., in

         Courtroom A601 of the Alfred A. Arraj U.S. Courthouse, 901 19th Street, Denver, CO

         80294, before the Honorable Raymond P. Moore. Any objectors wishing to be heard




                                                     4
Case 1:18-cv-02184-RM-SKC Document 143 Filed 02/18/21 USDC Colorado Page 5 of 5




        through themselves or counsel must comply with the terms of the Class Notice to submit

        written objections and to appear at the Final Hearing to present such objections.

     14. That any pleadings in support of the proposed settlement shall be filed by ten days before

        the Final Fairness Hearing. In the event that the settlement is not finally approved, or

        otherwise does not become effective, the Parties shall revert to their respective positions

        as of before entering into the settlement as set forth in the Parties’ settlement agreement.

  DATED this 18th day of February, 2021.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  5
